Defendant was charged with knowingly having in his possession certain ships of paper known as policy slips representing shares of what is commonly called “ Treasury Balance Lottery ” in violation of sections 974 and 975 of the Penal Law. He was convicted in the Court of Special Sessions, Borough of Queens [County of Queens], and sentenced to pay a fine of $250 or be imprisoned in the City Prison for sixty days. Defendant paid the fine and appeals. Judgment reversed on the law, information dismissed and fine remitted. While the record does not clearly describe the ships, it appears that each slip is folded and the edges *912sewed together so that the printing on the inside cannot be seen unless the thread is ripped and the slip opened. When this is done the words “ Pru Treasury Balance ” appear, and underneath is the date and an arrow pointing to a number. The player does not know the number until after he has purchased the slip and he can learn the number only after he has opened the slip he bought. In our opinion the papers in defendant’s possession were not shown to be policy slips, although they may represent interests in a lottery. (Penal Law, § 1370.) Not every lottery is policy. (People v. Hines, 284 N. Y. 93, 106.) Policy is in the nature of a “ bet, wager or insurance ” upon the drawing of numbers in which the player selects his own number or series of numbers as the winning combination. (People v. Bloom, 222 App. Div. 451; revd., 248 N. Y. 582; Peoples. Weber, 245 App. Div. 827; People v. Edelstein, 231 id. 459.) Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.